Case 17-31543-RG         Doc 59      Filed 06/20/19 Entered 06/20/19 10:59:44      Desc Main
                                     Document      Page 1 of 3




UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW JERSEY
Caption in compliance with D.N.J. LBR 9004-1

McELROY, DEUTSCH, MULVANEY, &
CARPENTER, LLP
Virginia T. Shea, Esq.
1300 Mount Kemble Avenue
Morristown, NJ 07962
(973) 993-8100
Fax: (973) 425-0161
E-Mail: vshea@mdmc-law.com
Attorneys for Eric R. Perkins, Chapter 7 Trustee

In re:                                                  Chapter 7

CHARLES PATTERSON WRIGHT, II AND                        Case No. 17-31543 (RG)
KANYANAT WRIGHT,
                                                        Honorable Rosemary Gambardella,
                      Debtors.                          U.S.B.J.

                                                        Hearing Date: July 15, 2019 at 10:00
                                                        a.m.


NOTICE OF MOTION FOR AN ORDER APPROVING THE PRIVATE SALE OF THE
DEBTORS’ RESIDENCE PURSUANT TO 11 U.S.C. § 363, FREE AND CLEAR OF ANY
LIENS, CLAIMS, AND ENCUMBRANCES INCLUDING BUT NOT LIMITED TO ANY
  JUDGMENTS OF 1) ST. CLARE’S HEALTH SYSTEM; 2) CHILTON MEMORIAL
  HOSPITAL; 3) AHS HOSPITAL CORP D/B/A/ MORRISTOWN MEMORIAL AND
                           4) CATE WRIGHT


TO:      St. Clare’s Health System
         25 Pocono Road
         Denville, NJ 07834

         Chilton Memorial Hospital
         a/k/a Chilton Medical Center
         97 West Parkway
         Pompton Plains, NJ 07444

         AHS Hospital Corp. d/b/a
         Morristown Memorial Hospital
         100 Madison Avenue
         Morristown, NJ 07960
Case 17-31543-RG       Doc 59     Filed 06/20/19 Entered 06/20/19 10:59:44        Desc Main
                                  Document      Page 2 of 3


       Cate Wright
       69 Jamestown Drive
       Guilford, CT 06437

       Harry Gutfleish, Esq.
       3 University Plaza Drive, Suite 410
       Hackensack, NJ 07601
       Counsel for Debtors

       Kevin M. DeFilippis, Esq.
       Hassing & DeFilippis, LLP
       1 Gold Mine Road, Suite 6
       Flanders, NJ 07836
       Counsel for purchaser, Joseph Barba

       Bruce Levitt, Esq.
       Levitt & Slafkes, PC
       515 Valley Street, Suite 140
       Maplewood, NJ 07040
       Counsel for Casey Wright

       Knuckles, Komosinski & Manfo, LLP
       50 Tice Boulevard, Sutie 183
       Woodcliff Lake, NJ 07677
       Counsel for MTGLQ Investors, LP

       A.J. Willner Auction
       560 Springfield Avenue, Suite J
       Springfield, NJ 07081


       PLEASE TAKE NOTICE that on July 15, 2019, at 10:00 a.m., or as soon thereafter as

counsel may be heard, Eric R. Perkins, the Chapter 7 Trustee (the “Trustee”) for the Estate of

Charles Patterson Wright II and Kanyanat Wright (the “Debtors”), by and through his attorneys,

McElroy, Deutsch, Mulvaney & Carpenter, LLP shall move before the Honorable Rosemary

Gambardella of the United States Bankruptcy Court for the District of New Jersey at the United

States Bankruptcy Court, 50 Walnut Street, 3rd Floor, Newark, New Jersey 07102,, for the entry

of an Order Approving the Private Sale of the Debtors’ Residence Pursuant to 11 U.S.C. § 363,

Free and Clear of any Liens, Claims and Encumbrances, including but not limited to any



                                              2
Case 17-31543-RG         Doc 59     Filed 06/20/19 Entered 06/20/19 10:59:44            Desc Main
                                    Document      Page 3 of 3


Judgments of 1) St. Clare’s Health System, 2) Chilton Memorial Hospital, 3) AHS Hospital

Corp. d/b/a Morristown Memorial and 4) Cate Wright.

       PLEASE TAKE FURTHER NOTICE that the undersigned shall rely upon the

Application annexed hereto. A proposed form of Order is also submitted herewith.

       PLEASE TAKE FURTHER NOTICE that pursuant to D.N.J. LBR 9013-2(a)(2) all

responding papers must be filed with the Clerk of the Bankruptcy Court and the attorneys for the

Trustee within seven (7) days of the return date of this Motion.

       PLEASE TAKE FURTHER NOTICE that in accordance with D.N.J. LBR 9013-

1(a)(3) no brief is necessary since there are no legal issues in dispute.

       PLEASE TAKE FURTHER NOTICE that pursuant to D.N.J. LBR 9013-3(d) the

Trustee hereby requests oral argument only if this Motion is opposed.

       PLEASE TAKE FURTHER NOTICE that pursuant to D.N.J. LBR 9013-3(a), in the

event the Motion is contested, there is a duty to confer to determine whether a consent order may

be entered disposing of the Motion or to stipulate to the resolution of as many issues as possible.

       PLEASE TAKE FURTHER NOTICE that unless objections are timely filed and

served, the motion shall be deemed uncontested in accordance with D.N.J. LBR 9013-3(d), and

the relief requested may be granted without a hearing.

                                                       McELROY, DEUTSCH, MULVANEY,
                                                       & CARPENTER, LLP
                                                       Attorneys for Chapter 7 Trustee, Eric R. Perkins

                                                       /s/ Virginia T. Shea
                                                       Virginia T. Shea

Dated: June 20, 2019




                                                  3
